Mr. Qulncg Hawkins
County Auditor
Henderson County
Athena, Texas
Dear Sir:          ; .~
                          op~n~o&o. ‘o-&i    3.
                          Re: Under the facts set forth,, '~
                              should the fllaeand costa
                              be tUFn& iat0 th4 CoIXaty :
                              treasurer for the benefit
                              of thG Sa$arg FuRd?
           .Your request for astopiafolr'b~the above -&&Gd
qusstioa has bGeP rGCGiV6d by this OfficG.
            YOUr    letter rGad8 iP part a8 -fOllOWG:
           "In the case of a county that is on the
    Salary FundSystem a map Is ,triGd aad COlViCt.Gd
    in District Couzt of driving while intoxicated,
    aad is fitaed$59..00 aad costa.
           "Thisfire      is pald,to th4 District Clerk
    of thin couatg.
           "Uider the Salary Fuad Law shouldn't thl4
    fiae aad costs.ha turned iato. the County Treaa-
    urer for the benefit.of the S~alary.Fund?"
            Article ;803 of~tha PGnnl Code reads a4 follows:
              “Amy peraoa who driVGG or c&rates  aa auto-
    mobile or any-other RIOtOr:VGhiClGupoa.aay street
    or all4y~or say other placp vithia th4 limit4 of
    aag iacorporatGd,city,:totin,or village,,or upoa
    sag public road:or highway ia this Stat4 while
    such pGraOn is iatOXiCatGd, or in aBy.dQgree under
    ~the iuflueace of ~Iatoxicat~iag 1iquor;shsll upoa
    conviction    be confined in the penitentiary for
    not more thaa two (2) years, or be confined la
    the couatg jail for aot lea4 thaa five (5) day4
   Mr. Quiacy Hawkins, Page 2 (O-681)

   aor more than airsty (90) da 8 aad filed aot
   leaa thaa Fifty Dollars (,$50 nor mors'thaa
                               i
   Five Huadred Dollara ($50'0).
           Article 949, Code of Crimlaal Procedure, read8
aa follow8:
          "Mosey collected by aa officer upoa
   recogaleaaces, bail bonds aad other,obliga-
   tloas recovered upon in the namd of the
   State uader any provision of this code, and
   all flaes, forfeitures, judgmeata aad jury
   feea, cdll4ctad under sag provision of
   this Code, shall forthwith be paid over by
   the officers collecting the same to ths couatg
   treasurer of the proper CQUaty, after first
   daductipg therefrom the lsgal f4Gs sad com-
   mlssioas for collectlag the same.”
           Sectloa 3 of Article 3912s, R. C. S., reads   as
followsr
           "la all cases where ths aouunissioaar~s
   court ahall have dGtiGr#aSPedthat county offi-
   cer8 or preciact officers ia such couaty shall
   be cOmpcn8atGd for thGir services by the pay-
   meat of aa aaaual salary, aeither the $tate
   of Texas aor say county shall be charged with
   or pay to say of the officers 60 cOmp4a8atGd,
   sag fee orcommiasloa for the.pGrformaace of say
   or all of ths duties of their offices but such
   officer8 shall recG&va said salary ia lieu      of
   all other fees, commissioas or compeasation
   which they would otherwise be authorized to re-
   tain; provided, however, that the assessor and
   collector of taxes shall coatiaua to collect aad
   retain for the benefit of the Officers1 Salary
   Fund or funds hereinafter provided for all fees
   aad commissions which ha is authorized uadsr
   law to coll4ct; and it shall bG hi8 duty to
   accouat  for and to:.payall such moPI      received
   by him iato the fund created aad provided for
   under the provisions of this Act; provided
   further, that the provlsioas of this Ssctlon
   ahall not affect the paym4at of costs la civil
   caae8 by the State but all puch costs so padd
   shall be accounted for by the officers collect-
   iag the same, aa thGy are rGqUir4d under the pro-
   visions of thla Act to accouat for fees,commlnsioas
   and cost8 collactad from prlvata parties."
Mr. Quincy Hawkins, Page 3 (C-681)

           Section 5 of Article 3912e read8 in part asfol-
1OWS:
           "It shall be the duty of all officers to
    charge and collect
                     . in
                        _ the manner
                              .. .   authorized
                                           .     by law
                                                -.
    all'fees ana comm1as1oas wnicn are permirtea oy
    law to be assessed and collected for all official
    service performed by them. As and when such
    fees are collected they shall be deposited in
    the Officers' Salary Fund, or funds provided in
    this Act..."
           Article 6700, R. C. S. of Texas, read8 a8 fol-
lows :
           "Fines collected for violation8 of any
    highway law aa set forth in Chapter 1 of Title
    13 of the Penal Coda, ahall be used by the
    municipality or the counties In which the same
    are a88eUSed and to which the same are payable,
    in the construction aad mainteaaace of road8,
    bridge8 aad culverts thereia, and for the en-
    forcemeat of the traffic laws regulatiag the use
    of the public highway8 by motor vehicles and
    motorcycles, and to help defray the expense of
    county traffic officera."

           Ia view Of the foregoing Statutes, you are respect-
fully,adviaed that it is the opinion of thi4 department that
the costs collectsd ia the CaSe mantloaed in your imqUir?J
should be deposited la the Officers 1 SalaryFuad of the couaty ia
which Such costs were collected and that since Article ooC cf
the Peaal Code appears iu Title 13, Chapter I, you are fur-
ther advised that the fiae should be deposited ia the
Geaeral Fund of the coulity to be expended for the pUrpO8eS
as eaumeratad ia Article 670O~.C;s.
           Trusting that the foregoing answer8 your    ia-
quirg, we ramala
                                  Yours   very truly
AW:AW:vb                     ATTORNRY GENERAL OF TEXAS
                             By Ardell Williams
                             ..       Ardell William8
APPROVED JUL 12, 1939
                                           ASSiStaRt
k%A:iI%%
ATTORNEY GENERAL
                                                APPROVED
                                                Oplaloa
                                                 Committee
                                                 By--RUF
                                                 Chairmaa